Date: 04/11/2008 Computershare 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: GRAND PEAK CAPITAL CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual General and Special Meeting Record Date for Notice of Meeting: 01/12/2008 Record Date for Voting (if applicable): 01/12/2008 Meeting Date: 31/12/2008 Meeting Location (if available): Vancouver Voting Security Details: Description CUSIP NUMBER ISIN COMMON 38611W100 CA38611W1005 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for GRAND PEAK CAPITAL CORP.
